Citation Nr: 0010279
Decision Date: 04/18/00	Archive Date: 09/08/00

DOCKET NO. 98-12 379A              DATE APR 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Entitlement to an increased rating for service-connected
lumbosacral strain with secondary paravertebral fibromyositis,
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel 

INTRODUCTION 

The appellant served on active duty from September 1979 to July
1992.

This appeal arises from September 1997 Department of Veterans
Affairs (VARO), San Juan, Puerto Rico rating decision, which denied
the appellant an increased rating for his service-connected
lumbosacral strain with secondary paravertebral fibromyositis,
evaluated as 20 percent disabling.

FINDING OF FACT

Current manifestations of the appellant's service-connected
lumbosacral strain with secondary paravertebral fibromyositis,
include complaints of episodic pain and muscle spasms,
approximately every 3 months, that is relieved with rest and
NSAID's (nonsteroidal anti-inflammatory drugs).

CONCLUSION OF LAW

Manifestations of the appellant's service-connected lumbosacral
strain with secondary paravertebral fibromyositis are no more than
20 percent disabling. 38 U.S.C.A. 1155; 38 C.F.R. 4.7, 4.10, 4.40,
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5021, 5292, 5295
(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased rating for his service-
connected lumbosacral strain with secondary paravertebral
fibromyositis. Regarding the appellant's claim, the Board finds
that he has satisfied his statutory burden of submitting evidence
which is sufficient to justify a belief that his claim is "well-
grounded." 38 U.S.C.A. 5107(a) (West 199 1) and Murphy v.
Derwinski, 1 Vet.App. 78 (1990). It is also clear that the
appellant's claim has been adequately developed for appellate
review purposes by VARO, and that the Board may therefore proceed
to disposition of the matter.

-2- 

In evaluating the appellant's request for an increased rating, the
Board considers all of the medical evidence of record, including
the appellant's relevant medical history. Peyton v. Derwinski, 1
Vet. App. 282 at 287 (1991). Disability evaluations are determined
by the application of a schedule of ratings based on average
impairment of earning capacity. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. Part 4 (1999). Separate diagnostic codes identify the
various disabilities. 38 C.F.R. 4.1 (1999) requires that each
disability be viewed in relation to its history and that there be
emphasis upon the limitation of activity imposed by the disabling
condition. 38 C.F.R. 4.2 (1999) requires that medical reports be
interpreted in light of the whole recorded history. Schafrath v.
Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.App.
55 (1994). Further, where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (1999). All evidence must be evaluated
in arriving at a decision regarding an increased rating. 38 C.F.R.
4.2, 4.6 (1999).

The Board notes that in assigning an appropriate rating, the policy
against "pyramiding" of disability awards enumerated by 38 C.F.R.
4.14 must be considered. The assignment of a particular Diagnostic
Code is Completely dependent on the facts of a particular case."
Butts v. Brown, 5 Vet.App. 532, 538 (1993). One Diagnostic Code may
be more appropriate than another based on such factors as an
individual's relevant medical history, the current diagnosis and
demonstrated symptomatology. Any change in a Diagnostic Code by a
VA adjudicator must be specifically explained. See Pernorio v.
Derwinski, 2 Vet.App. 625, 629 (1992). In this case, the Board
considered whether another rating code is "more appropriate" than
the one used by the RO. See Tedeschi v. Brown, 7 Vet.App. 411, 414
(1995).

3 -

The schedular criteria for lumbosacral strain call for a 20 percent
disability rating for muscle spasm on extreme forward bending, loss
of lateral spine motion, unilateral, in standing position; and a 40
percent disability rating for severe lumbosacral strain with
listing of the whole spine to the opposite side, positive
Goldthwaite's sign, marked limitation of forward bending in
standing position, loss of lateral motion with osteo-arthritic
changes, or narrowing or irregularity of joint space, or some of
the above with abnormal mobility on forced motion. 38 C.F.R. 4.71a
Diagnostic Code 5295 (1999).

Myositis is rated based on limitation of motion of affected parts,
as arthritis, degenerative. 38 C.F.R. 4.71a Diagnostic Code 5021
(1999).

A 20 percent disability rating is warranted for moderate limitation
of motion of the lumbar spine, and a 40 percent disability rating
is warranted for severe limitation of motion of the lumbar spine.
38 C.F.R. 4.71a Diagnostic Code 5292 (1999).

Arthritis due to trauma, substantiated by x-ray findings will be
rated as degenerative arthritis. 38 C.F.R. 4.71a Diagnostic Code
5010 (1999). The schedular criteria for degenerative arthritis
established by x- ray findings will be rated on the basis of
limitation of motion under the appropriate diagnostic codes for the
specific joint or joints involved. When however, the limitation of
motion of the specific joint or joints involved is noncompensable
under the appropriate diagnostic codes, a rating of 10 percent is
for application for each such major joint or group of minor joints
affected by limitation of motion. 38 C.F.R. 4.71, Diagnostic Code
5003 (1999).

Terms such as "moderate", and "severe" are not defined in VA
regulations, and the Board must arrive at an equitable and just
decision after having evaluated the evidence. 38 C.F.R. 4.6 (1999).

Under 38 C.F.R. 4.40, functional loss may be due to pain, supported
by adequate pathology and evidenced by visible behavior on motion.
Weakness is as important as limitation of motion, and a part which
becomes painful on use must be regarded as seriously disabled.
Under 38 C.F.R. 4.45, factors of joint disability include

- 4 -

increased or limited motion, weakness, fatigability, or painful
movement, swelling, deformity or disuse atrophy. Under 38 C.F.R.
4.59, painful motion is an important factor of disability from
arthritis [and] actually painful joints are entitled to at least
the minimum compensable rating for the joint.

The appellant was granted entitlement to service connection for
lumbar strain with secondary paravertebral fibromyositis, evaluated
as 10 percent disabling in a June 1993 VARO rating decision, and
was granted entitlement to an increased rating from 10 to 20
percent disabling in an August 1995 rating decision.

VA treatment records report that the appellant was followed for
complaints of chronic back pain. A September 1994 x-ray revealed
straightening of the lumbar curvature of his spine, suggestive of
regional muscle spasms. Vertebral body alignment and intervertebral
spaces were well preserved. Sacroiliac joints were normal. In June
1995, he was referred to rule out lumbar radiculopathy. An
electromyographic examination revealed minimal irritability at the
left quadriceps, but was otherwise normal. The appellant was again
seen in September 1995 for complaints of back pain, specifically on
the left side, and was referred for a neurological consult in
November 1995, which revealed a moderate diffusely bulging disc at
L5-S1.

A VA examination of the spine was conducted in May 1997. The
appellant reported low back pain with radiation to all back areas,
the left buttock, and the left posterior leg, associated with
muscle spasm. He reported numbness of both thighs and "electricity"
in his lower back. He indicated that he was to start physical
therapy in July. He claimed that he had acute low back pain attacks
every 3 months for which he was treated with 4 or 5 days rest and
medications. It was noted that a November 1995 MRI of his lumbar
spine had found an L5-S1 desiccated and moderately diffuse bulging
disc with an associated right paracentral herniation abutting the
proximal right S1 root. The appellant indicated that pain worsened
upon lifting objects or bending forward, but alleviated with
medications, rest and hot pads.

5 -

The examiner observed no postural abnormalities or fixed
deformities of the appellant's back. There was evidence of moderate
lumbosacral paravertebral muscle spasm. The appellant had forward
flexion to 25 degrees; backward extension and left lateral flexion
to 10 degrees; right lateral flexion to 30 degrees; and rotation to
the left and right to 35 degrees. There was exquisite pain
objectively on all movements of the lumbar spine. There was no
muscle atrophy of the lower extremities. The appellant had a normal
gait cycle. He had a positive straight leg raising and Lasegue sign
on the left leg. He had diminished pinprick and smooth sensation on
the left L4-L5-S1 dermatomes of the left leg. He could walk on the
tip of his toes and on his heels without problems. The examiner
diagnosed lumbar strain with secondary paravertebral fibromyositis;
left L4 lumbar radiculopathy by EMG done in September 1995; right
L5-S1 herniated nucleus pulposus abutting the S1 rib by MRI; and
clinical left L4-L5-S1 lumbar radiculopathy.

An addendum to the examination report was submitted in June 1997.
The examiner reported that the herniated nucleus pulposus by MRI
and the radiculopathy were not related to the appellant's service-
connected lumbar strain with myositis, but were a disease entity
independent of his service-connected back condition. The subjective
finding related to his service-connected back condition was
localized low back pain only, and the objective finding was of
muscle spasms only. The rest of the subjective and objective
findings described on examination were related to his nonservice-
connected herniated nucleus pulposus with radiculopathy.

VARO confirmed and continued the appellant's 20 percent disability
evaluation for his service-connected back disability in a September
1997 rating decision.

Additional VA treatment records reported that the appellant
complained of back pain in May 1997 with numbness in his left leg.
The examiner assessed chronic low back pain with symptoms of
sacroiliitis mainly on the left side. The examiner noted the he was
not sure how much the appellant's herniated disc was contributing
to his clinical picture, but would treat him conservatively with a
home exercise program, NSAID's and a hot pad. Injection would be
considered if there was no improvement. The appellant received back
flexion exercises in July 1997, which

6 -

were reported to be of benefit in September 1997. In October 1997,
the appellant reported that he felt fine and denied any acute
exacerbation of pain. There was muscle tenderness present on the
left at S1. Sciatica was noted. The appellant had full active range
of motion despite pain. He was not taking any medication, and
continuation of home exercises was recommended. Medication for pain
associated with discogenic disease was provided in May 1998.

The Board finds that the appellant's VA examinations in recent
years provide a consistent and comprehensive assessment of his low
back disability. Based upon these examinations, the Board concludes
that the evidence does not support a higher evaluation for the
appellant's lumbosacral strain with paravertebral fibromyositis. In
so finding, the Board has taken into consideration the factors
delineated in 38 C.F.R. 4.40, 4.45 (1999), as well as the
appellant's previously limited range of motion associated with
complaints of chronic pain.

With emphasis upon the appellant's most recent May 1997 VA
examination, which reports complaints of episodic pain and muscle
spasms every 3 months, relieved with rest of several days duration
and NSAID'S, and his most recent VA treatment records, which report
full active range of motion despite pain, the Board finds that the
appellant's service connected lumbar spine symptomatology
approximates the criteria for a 20 percent disability evaluation
under Diagnostic Codes 5292 and 5295. 38 C.F.R. 4.7, 4.71a
Diagnostic Codes 5292, 5295 (1999). Of particular note is the VA
examiner's June 1997 addendum which specifically indicates that the
only findings related to the appellant's service-connected
lumbosacral strain with paravertebral fibromyositis were subjective
complaints of localized low back pain and objective findings of
muscle spasms. The examiner attributed all other back
symptomatology to the appellant's nonservice-connected herniated
nucleus pulposus with radiculopathy.

The evidence does not indicate manifestations of the service
connected disability sufficient to warrant a 40 percent disability
under the schedular criteria. The appellant has not demonstrated
that the service connected disability more nearly results in severe
lumbosacral strain with listing of the whole spine to the opposite

- 7 -

side, positive Goldthwaite's sign, marked limitation of forward
bending in a standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, or
some of the above with abnormal mobility on forced motion, severe
limitation of motion of the lumbar spine, or arthritis attributable
to his service-connected lumbosacral strain with paravertebral
fibromyositis.

The potential application of various provisions of Title 38 of the
Code of Federal Regulations (1999) have been considered whether or
not they were raised by the appellant as required by the holding of
the United States Court of Appeals for Veterans Claims in Schafrath
v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions
of 38 C.F.R. 3.321(b)(1) (1999). The Board, as did the RO, finds
that the evidence of record does not present such "an exceptional
or unusual disability picture as to render impractical the
application of the regular rating schedule standards." 38 C.F.R.
3.321(b)(1) (1999). In this regard, the Board finds that there has
been no showing by the appellant that his lumbosacral strain with
paravertebral fibromyositis has resulted in marked interference
with employment or necessitated frequent periods of hospitalization
beyond that contemplated by the rating schedule. In the absence of
such factors, the Board finds that the criteria for submission for
assignment of an extraschedular rating pursuant to 38 C.F.R.
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

(CONTINUED ON NEXT PAGE)

8 -

ORDER

An increased disability rating for the appellant's
service-connected lumbosacral strain with paravertebral
fibromyositis is denied.

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals

- 9 -



